Filed 9/1/21 P. v. Cowan CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C093063

           v.                                                                      (Super. Ct. No. 62168268)

 BILL GENE COWAN,

                    Defendant and Appellant.




         Appointed counsel for defendant Bill Gene Cowan asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436.) Finding no arguable error that would result in a disposition more
favorable to defendant, we will affirm the judgment.




                                                             1
                                              I
       In January 2019, defendant wrote a check to High Sierra Divers for $781.56,
knowing he did not have sufficient funds to cover the check. He wrote a second check
for $800 at the same location, again knowing he did not have the funds to cover the
check; that check was not accepted.
       The People subsequently charged defendant with two counts of writing checks
with insufficient funds with the intent to defraud his victim and alleged he was previously
convicted on three or more forgery charges. The People further alleged defendant was
previously convicted of a strike offense and served a prior term in prison.
       Defendant pleaded no contest to one count of writing checks with insufficient
funds with the intent to defraud, admitted the prior strike allegation, and admitted being
previously convicted of three forgery charges. Defendant and the People agreed
defendant would serve a stipulated, aggregate term of four years in state prison. The
remaining charges and allegations were dismissed, along with cases pending against
defendant in Sacramento County Superior Court, with a Harvey waiver. (People v.
Harvey (1979) 25 Cal.3d 754.)
       The trial court sentenced defendant to the stipulated term of four years, awarded
him 49 days of custody credits, and ordered him to pay various fines and fees. The trial
court also ordered defendant to pay victim restitution directly to High Sierra Divers.
       Defendant obtained a certificate of probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by
counsel of the right to file a supplemental brief within 30 days of the date of filing the
opening brief. More than 30 days elapsed and we received no communication from
defendant.

                                              2
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                    /S/
                                                 MAURO, J.



We concur:



    /S/
ROBIE, Acting P. J.



    /S/
DUARTE, J.




                                            3